Citation Nr: 1101071	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical/lumbar spine 
condition.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 Regional Office (RO) in Cleveland, 
Ohio rating decision, which denied the claims on appeal.

The Veteran had a local hearing before an RO hearing officer in 
March 2006.  A transcript of that proceeding has been associated 
with the claims file.

The Veteran's claims were remanded by the Board in June 2009 for 
additional development.  The requested development having been 
completed, the matter is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for a 
cervical/lumbar spine condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative evidence 
as to whether the Veteran's current hemorrhoids are related to 
his military service.




CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his hemorrhoid 
disability was incurred as a result of his military service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the 
favorable decision herein as to the issue of entitlement to 
service connection for hemorrhoids, the Board finds that any 
deficiencies in notice with respect to this issue were not 
prejudicial to the Veteran.

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish a right to compensation for a present disability on 
a direct basis, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he incurred hemorrhoids as a result of 
heavy lifting duties during his military service.    

Regrettably, the Veteran's service treatment records were 
involved in a fire related incident.  As such, it is uncertain 
whether all service treatment records have been located.  
Specifically, the Veteran claims that medical personnel diagnosed 
him as having hemorrhoids as a result of heavy lifting duties in 
service.  Such evidence is not of record.  Where "service 
medical records are presumed destroyed . . . the BVA's [Board's] 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Initially, the Board notes that the Veteran's service treatment 
records of record, to the extent available, do not confirm the 
alleged hemorrhoid disability.  The service treatment records, 
moreover, are wholly silent as to any complaints, treatment, or 
diagnoses of any hemorrhoid disability.  Indeed, the Veteran has 
not alleged that he ever sought treatment for hemorrhoids in 
service.  Rather, the Veteran has asserted that because of his 
poor mastery of the English language during his military service, 
he was unable to complain about his hemorrhoid problems.

After service, the Veteran's private treatment records do not 
reflect treatment for hemorrhoids.  In fact, the Veteran has not 
specifically claimed he sought treatment for hemorrhoids after 
service.  However, the Veteran has asserted a continuity of 
hemorrhoid problems since service and, in support of his claim, 
has submitted multiple lay statements from friends and relatives 
indicating regular complaints of hemorrhoid problems.

The Veteran's claim was remanded in June 2009 to afford him a VA 
examination.  The resulting August 2009 VA examination report 
indicated review of the claims file by the examiner.  The Veteran 
reported that the onset of his hemorrhoids was between 1943 and 
1945 while in the military.  The Veteran asserted that the 
hemorrhoids were caused by the strain of loading bombs into 
aircraft.  The Veteran stated that he currently treated the 
hemorrhoids with use of a hot tub.  The Veteran's current 
symptoms included anal itching, burning, diarrhea, difficulty 
passing stool, pain, and swelling.  The Veteran noted a 
recurrence of hemorrhoids four (4) or more times per year.  Based 
on a review of the claims file, the Veteran's reported history, 
and physical examination, the examiner concluded that it was at 
least as likely as not that the Veteran's current hemorrhoid 
disability was a result of his military service.  As to 
rationale, the examiner noted that the Veteran reported his 
hemorrhoid problems began during military service as a result of 
heavy lifting.  The examiner observed that straining can be a 
cause of hemorrhoids.  The examiner explained that while the 
service treatment records did not contain any complaints of 
hemorrhoids, the Veteran contended that his limited ability to 
speak English prevented him from complaining about the 
hemorrhoids.

While the Board acknowledges that the Veteran's service treatment 
records in the claims file do not document in-service diagnosis 
of or treatment for hemorrhoids, as noted, the service treatment 
records may not be complete due to a fire-related incident.  
Moreover, the Veteran has explained that his limited grasp of the 
English language made description of his hemorrhoid problems 
difficult.  In addition, the Board notes that the examiner did 
not formally make a diagnosis of current hemorrhoids during the 
August 2009 VA examination.  However, the Board recognizes that 
the Veteran is competent to observe the presence of hemorrhoids.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (the "Court") has held that a veteran's claim 
may still prevail if the Veteran was diagnosed with a chronic 
disability during the pendency of the appeal, even if most recent 
medical evidence suggests the disability resolved.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the 
evidence indicates that the Veteran has incidents of recurring 
hemorrhoids at least 4 times per year.  Thus, any failure to 
diagnose current hemorrhoids during the August 2009 VA 
examination is not dispositive.

Given the foregoing, the Board finds the August 2009 examiner's 
conclusions highly probative.  The examiner's conclusion is 
consistent with the evidence of record and includes a sufficient 
rationale.

In light of the Veteran's credible lay testimony regarding 
continuity of hemorrhoids since service and the August 2009 VA 
medical opinion concluding that his current hemorrhoids are as 
likely as not related to lifting strain during his military 
service, the Board concludes that the evidence is at least in 
relative equipoise as to whether his current hemorrhoid 
disability is directly related to his military service.  When the 
totality of the evidence supports the Veteran's claims or is in 
relative equipoise, the Veteran prevails on his claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having 
resolved reasonable doubt in favor of the Veteran, the Board 
concludes service connection is warranted for hemorrhoids.


ORDER

Entitlement to service connection for hemorrhoids is granted.


REMAND

The Veteran also is seeking entitlement to service connection for 
a cervical/lumbar spine disability.  Essentially, the Veteran 
claims he injured his back loading bombs into B-24s.  Despite the 
extensive procedural history, the Board has determined that 
additional development is necessary prior to the adjudication of 
this claim.

Subsequent to the Board's June 2009 remand of the claim, 
discussed above, the Court rendered a decision holding that 
"when VA concludes that a private medical examination report is 
unclear or insufficient in some way, and it reasonably appears 
that a request for clarification, both as limited elsewhere in 
this opinion, could provide relevant information that is 
otherwise not in the record and cannot be obtained in some other 
way, the Board must either seek clarification from the private 
examiner or the claimant or clearly and adequately explain why 
such clarification is unreasonable."  See Savage v. Shinseki, 
No. 09-4406 (Vet. App., January 4, 2011).  

In this case, the Veteran submitted a February 2006 letter from 
Dr. Winsen C. Zouzal, a private chiropractor, stating that based 
on the Veteran's reported history, physical examination, and 
radiographic evidence that the Veteran "show[ed] injuries 
consistent with long-standing acute exacerbations that he 
incurred while performing his duties as a bomb loader and 
mechanic in the 8th Air Force, B-24 Division."  The chiropractor 
also noted that the exacerbations had been further aggravated by 
an auto accident.  Given the Court's recent holding in Savage, 
the Board finds that a remand is necessary to attempt to obtain 
clarification from Dr. Zouzal as to the "injuries" found to be 
consistent with the Veteran's duties in the military.  
Specifically, the RO/AMC should attempt to obtain from Dr. Zouzal 
all current injuries or disabilities attributed, at least to some 
degree, to the Veteran's claimed in-service "acute 
exacerbations," as detailed in Dr. Zouzal's February 2006 
letter.  In the alternative, the Veteran may directly provide VA 
with such clarification from Dr. Zouzal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain 
clarification from Dr. Winsen C. Zouzal as to 
the "injuries" found to be consistent with 
the Veteran's duties in the military.  
Specifically, the RO/AMC should attempt to 
obtain from Dr. Zouzal all current injuries 
or disabilities attributed, at least to some 
degree, to the Veteran's claimed in-service 
"acute exacerbations," as detailed in Dr. 
Zouzal's February 2006 letter.  The RO/AMC 
should also request further rationale as to 
why such injuries are consistent with the 
Veteran's "acute exacerbations" in service.  
If current authorization for such a request 
is needed, this should be requested from the 
Veteran.  In the alternative, the Veteran may 
directly provide VA with such clarification 
from Dr. Zouzal.

2.  If and only if such clarification is 
obtained from Dr. Zouzal, the RO/AMC should 
provide the claims file, including the 
clarification information obtained from Dr. 
Zouzal, to the August 2009 VA examiner for a 
supplemental opinion.  If the August 2009 
examiner is not available, obtain an opinion 
from another appropriate medical 
professional.  The opinion specifically 
should reconcile any discrepancies between 
the findings and opinions of Dr. Zouzal and 
the August 2009 VA examination report, 
including with respect to the etiology of the 
Veteran's current spine disability.  Any 
opinions provided should include sufficient 
rationale.

3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


